Per CuriaM:
Defendant in error brought a claim against the estate of John Burt before commissioners of claims, and upon their report being made it was insisted by her that they had not passed upon her claim, and she thereupon applied to the probate court either to hear the claim or remit it for hearing to the commissioners. The plaintiffs in error demurred to the application, and the probate court thereupon made an order extending the time of the commissioners and for them to adjudicate upon' the claim. The' plaintiffs, in error then appealed from this order to the circuit court, and that court affirmed it. The plaintiffs in error then sued out this writ, of error to obtain a revision of the decision of the circuit, in affirming the order of the probate court. We think that the determination of the circuit court was not a common-law final order or judgment, and is not reviewable upon writ of error.
The writ was improvidently issued, and must be dismissed.